Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered.
3. 	The remark filed on 12/22/2021 indicated amending specification paragraph [0018] and the specification has been entered.  
4.	The amended specification [para 0018] (below) is entered because the original specification disclosed “a chemotherapeutic drug” and the cited reference WO2017/180499 [0115] provides the support (WO2017/180499 is cited in para 0006 of the specification). 

    PNG
    media_image1.png
    236
    672
    media_image1.png
    Greyscale

The amendments of claim 29 and the specification overcome new matter rejection in prior office action. The amendment of claim 29 overcomes 102 rejection in prior office action.
Status of claims
Currently, claims 18, 20, and 22-31are pending. 
Claims are examined under elected species of splice variant 7 of androgen receptor (AR-V7).
Claims 18, 20, 22-28 30 are previously withdrawn (see prior office action mailed on 09/23/2021)
Claims 29 and 31 are under the examination.
Priority
5.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. (e) as follows: The provisional applications (62473273, 62522509, 62593534), do not disclose a method that comprises a combination of two method steps comprising detecting AR-V7 in cell free RNA from blood and administering paclitaxel therapy to the individual; OR using paclitaxel in treating prostate cancer in the method. The current claim recites “ A method of treating prostate cancer in an individual in need thereof, the method comprising: detecting cfRNA in blood from the individual by means of PCR, wherein the cfRNA encodes splice variant 7 of androgen receptor (AR-V7); and administering paclitaxel to the individual”. 
Thus, effective filling date of the claimed invention is 03/15/2018.
Claim Interpretation
6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
 	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
7.	This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means of PCR” in claim 29.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Re (Re et al., EUROPEAN UROLOGY; 2017; 7 1: 6 8 0– 6 8 7, published on 09 October 2016), in view of Kroon (Kroon et al. Trends in Pharmacological Sciences; June 2016; Vol. 37, No. 6: page 451-462).
Re teaches a method of detecting androgen receptor splice variant 7 (AR-V7) in RNA extracted from cancer cell vesicle release in blood in prostate cancer patients who received treatments with abiraterone and enzalutamide (abstract)
Re teaches collecting blood from a total of 36 metastatic castration-resistant prostate cancer (CRPC) patients treated with hormone therapy (i.e abiraterone or enzalutamide) and performing the blood collection before the start of a therapy (e.g.) in seven patients (see p 681 col 1 para 4, p 682 col 1-2, Table 1, p 684 col 2). Re teaches that prior taxane-based chemotherapy was permitted in the method (see p 681 col 2 para 4).
Re teaches isolating exosomes from plasma sample obtained from the blood and extracting RNA from the exosome vesicles (p 682 col 2 and p 683 col 1 para 1-2). Thus, the extracted RNA is cell-free RNA. Re further teaches analyzing AR-V7 in the RNA samples via a digital droplet polymerase chain reaction (ddPCR) using the One-Step RT-ddPCR kit (see p 683 col 1 para 1-2, p 681 col 2, Figures 1-2). Accordingly, Re teaches a method of treating prostate cancer comprising detecting AR-V7 in cell free-RNA in blood from the prostate cancer patient by means of PCR; and administering hormone therapy to the prostate cancer patient.  
Re does not teach treating the prostate cancer patients with paclitaxel, although Re teaches taxane-based chemotherapy is used in treating prostate cancer (see p 681 col 1 para 1 and col 2 para 4) 
Kroon teaches treating prostate cancer patients (e.g. castration-resistant prostate cancer (CRPC) with taxane-based drug (i.e. paclitaxel) (see p 452 para 4, Table 2). Kroon teaches that “effects on AR are dependent on the taxane used; for example, AR activity is inhibited by docetaxel and paclitaxel” (para 452 para 4).
Therefore, it would have been prima facie obvious to one having skill in the art prior to the effective filing date of the claimed invention to have modified the method of Re, so as to have administered paclitaxel to the prostate cancer patients after detecting the AR-V7 expression. Re teaches findings of AR-V7 status in the patients and associated characteristics of the patients, for example, observing AR-V7 positive prior to or during a therapy (see Tables 1-2, p 684 col 2, p 685 col 1, Figures 1-2).  Re teaches AR-V7 RNA expression of exosomes as valuable predictive maker of resistant to hormone therapy (see p 685 col 1 para 2, p 686 col 1 para 2 through col 2 para 1). Kroon teaches that AR-V7 screening may be a valuable tool for treatment selection (Figure 2) (see p 459 para 2). Thus, it would have been obvious to have combined the method of administering paclitaxel, as taught by Kroon in the method of Re, because treating taxanes would result in clinical response in the patients with AR-V7-positive circulating tumor cells (see p 459 para 2).
10.	Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Re [Re et al., EUROPEAN UROLOGY; 2017; 7 1: 6 8 0– 6 8 7 (published on 09 October 2016)], in view of Kroon (Kroon et al. Trends in Pharmacological Sciences; June 2016; Vol. 37, No. 6: page 451-462) as applied to claim 29, Haber (Haber et al. PG Pub. No.: US 2019/0391134 A1, priority date of 27 October 2016).
With regard to claim 31, which depends from claim 29, the claim recites “wherein the step of detecting cfRNA comprises real time PCR”. 
Re in view of Kroon does not specifically describe performing the method via ddPCR and reverse transcriptase PCR reaction are in real-time (e.g. real-time PCR).
The teachings of Re in view of Haber, as applied to claim 29 above, are fulling incorporated here. 
Haber teaches methods of analysis of RNA including tumor-specific cell-free RNA in a subject’s blood sample to determine an expression level of one or more linkage markers in the blood sample (e.g. liquid biopsy) (see abstract, para 0003-0006, 0008-0010). Haber further teaches detecting AR-V7 expression in blood samples obtained from prostate cancer patients using droplet PCR assay (see para 0200, para 0203-0204). Haber also describe the method of using droplet digital PCR (ddPCR) and performing gene expression analysis using reverse transcriptase-PCR, ddPCR and real-time PCR (see para 0191-0192, Figure 8). Particularly, Haber teaches observing AR-V7 expression in prostate cancer patients, in RNA of circulating tumor cells (CTCs) obtained from blood samples of the patients (Figure 8, Figure 10, para 0200-0204, para 0060, para 0094-0098).
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have substituted the method of using real-time PCR in detecting AR-V7 in cell-free RNA, as taught by Haber, for using ddPCR in the method by Re in view of Kroon. Re describes quantifying the resultant fluorescent signals using droplet reader in ddPCR assay (see p 681 col 1 para 2). The use of real-time PCR (quantitative PCR) is a well-established assay for detection and quantification of biomarkers. It would have been obvious to one skilled in the art to substitute the method of quantifying AR-V7 in RNA using real-time PCR assay by Haber for the method using ddPCR as taught by Re in view of Kroon, to achieve the predictable result of quantifying AR-V7 in cell-free RNA. This substitution of one known element for another would have yielded predictable results to one ordinary skill in the art at the time of the invention.
Response to Arguments
The response traverses the rejection on page 6 of the remarks filed on 12/22/2021. 
The argument directed to 102 has been thoroughly reviewed, and the amendment overcome the rejection. Thus, amended claim 29 is rejected under 103 over Re in view of Kroon that addresses all limitations of the claim (see above) 
With regard to claim 31, the response asserts that “Haber does not cure the defects of Re. While Haber may describe the method of using droplet digital PCR (ddPCR) and detecting AR-V7 expression in blood samples, the combination of the cited references, Re and Haber, does not disclose the two-step method of claim 29 on which claim 31 depends. ….the none of the cited references disclose administering paclitaxel after the detection step. Re and Haber does not account for taxane drugs such as paclitaxel, and therefore claim 31 is non-obvious over the cited references.” 
As described above, the amended claim 29 is rejected under 103 over Re in view of Kroon that addresses all limitations of the claim. The rejection of claim 31, which depends from claim 29, has been modified accordingly. 
Thus, the rejection is maintained. 
Citation of Pertinent Prior Art
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The cited prior art is Usher [Joshua L. Usher, Kanthi Athreya, Toshiyuki Ishiba, David Samberg, Sadanand Vodala, Mai Dang, Todd Sturdevant, Kathleen Danenberg, Jacek Pinski., Journal of Clinical Oncology; 2016 May; Volume 34, Issue 15_suppl (DOI: 10.1200/JCO.2016.34.15_suppl.e16613): e16613: page 1-2].  Usher teaches a method detecting androgen receptor splice variant 7 (AR-V7) in cell-free RNA (cfRNA) obtained from blood samples prostate cancer patients (see under Background and Methods). Usher further teaches performing the method via quantitative RT-PCR using appropriate gene-specific primers (see Methods). Usher teaches performing the method to determine the associations with disease status and patients’ current therapies (Methods). Usher teaches observing one sample with positive AR-V7 expression (14.3%) out of 7 samples with detectable levels of AR expression (53.8%) among total 13 tested samples (Results). 
The cited prior art is Hodara (Emmanuelle Hodara, Daniel Zainfeld, Gareth Morrison, Alexander Cunha, Yucheng Xu, John D. Carpten, Peter V. Danenberg, Paul W. Dempsey, Joshua Usher, KATHLEEN DANENBERG, Farideh Z. Bischoff, Aditi Khurana, Philip D. Cotter, Mathew Moore, Shelly Gunn, Tanya B. Dorff, David I. Quinn, Amir Goldkorn., Journal of Clinical Oncology; 2018 February; Volume 36, Issue 6_suppl; DOI: 10.1200/JCO.2018.36.6_suppl: 274). Hodara teaches a method of performing molecular profiling of prostate cancer using liquid biopsies analysis (e.g. cell-free nucleic acid) (Background). Hodara teaches detecting AR-V7 in cell-free RNA (cfRNA) obtained from blood samples of metastatic castrate resistant prostate cancer (mCRPC) patients via qRT-PCR technique (Methods and Results). Hodara further teaches observing AR-V7 expression in 2 of 21 cfRNA samples obtained from patients who had progressed on abiraterone and docetaxel treatments (Results). 
The cited prior art is Jia (Proceedings of the American Association for Cancer Research Annual Meeting; 2017 Apr 1-5; Cancer Res 2017;77(13 Suppl):Abstract 527).
Jia teaches a method of detecting cell free RNA (cfRNA) plasma samples obtained from metastasis castration-resistant prostate cancer patients that developed resistance to enzalutamide and/or abiraterone (see Abstract para 2). Particularly, Jia teaches observing AR-V7 expression in cfRNA sample of the patients via digital PCR assay (abstract para 2). Jia also teaches observing AR-V7 expression in the samples via sequencing assay (e.g. PrediSeq-Prostate NGS test) to predict diagnosis and therapeutic selection (abstract para 2). Jia further teaches that PrediSeq NGS and digital PCR assays offer comprehensive genomic profiling of both cfDNA and cfRNA in all patients with prostate cancer.
12.	 No claims are allowed.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.T.J./Examiner, Art Unit 1634                                                                                                                                                                                                        
/JEHANNE S SITTON/Primary Examiner, Art Unit 1634